Citation Nr: 1705788	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  14-09 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for back disability. 

2. Entitlement to service connection for right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1998 to August 1999.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes the Veteran informed the VA she moved to Puerto Rico in correspondence dated September 2015.  Accordingly, jurisdiction presently resides with the San Juan, Puerto Rico, RO.

In August 2016, a videoconference hearing was held with the Veteran as a witness.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1. It is reasonably shown that the Veteran's diagnosed back disability began in service and has persisted since that time. 

2. It is reasonably shown that the Veteran's diagnosed right knee disability began in service and has persisted since that time. 


CONCLUSIONS OF LAW

1. Service connection for back disability is warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2016); 38 C.F.R. §§ 3.303, 3.304 (2016). 

2. Service connection for right knee disability is warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2016); 38 C.F.R. §§ 3.303, 3.304 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and does not need to be addressed.  

Service Connection

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran seeks service connection for back disability and for right knee disability.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including the pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran's service treatment records (STRs) reveal that in May 1998 the Veteran fell from a high climbing wall onto her right side while in basic training.  STRs note she suffered minor trauma from the incident and was prescribed medication to assist with her pain.  In June 1998, the Veteran reported knee pain (which knee isn't specified).  In September 1998, she received a temporary duty restriction because of her reported pain.  She was honorably discharged in August 1999 after becoming pregnant.  She did not have a separation examination. 

In October 2000, the Veteran sought private treatment for her back pain.  At that time, she reported to physicians that she suffered from constant back pain after falling from a seven foot height while in basic training.  She reported that her pain was both in the mid thoracic and lumbosacral areas of the spine.  The private physician impression notes a chronic thoracic sprain with associated paravertebral myospasms.  In August 2009, the Veteran sought additional treatment for her continuing middle and lower back pain at the same private physician.  

In November 2009, a VA examiner opined that it was less likely than not that her right knee and back disabilities were related to her fall in service.  In explaining the negative opinion for the back, the examiner stated that there was no evidence of back pain in STRs at the time of the Veteran's injury.  Further, the examiner noted that the Veteran reported middle back pain in the private treatment records dated October 2000, shortly after exit from service, but that the current pain the Veteran reported related to the lower back.  Because of the lack of evidence in STRs and the discrepancy in reported symptoms, the examiner opined it was less likely than not that the back injury was incurred in service. 

In explaining the negative opinion for the knee, the examiner reported that X-rays revealed a healed tibial fracture of the right knee.  The examiner opined that even though the right knee was reportedly injured in service, a tibial fracture usually causes persistent, severe knee pain requiring medical care.  Due to lack of documentation of right knee pain in service, while there was reporting of other symptoms, the examiner opined that it is less likely than not that her right knee injury was related to service. 

In the August 2016 videoconference hearing, the Veteran testified that she was about ten feet high on the obstacle course when her instructor began yelling at her to finish the course, her right knee got caught in the wall, and she fell.  She testified she lost consciousness for several minutes from the fall.  She reported she suffered right knee and back pain after her fall, that her pain was much greater than what was reported in her STRs, and that she didn't report these symptoms initially because she had difficulty speaking English and was embarrassed after falling.  Later in service, she reported her knee and back symptoms, but the medic assumed the pain related to her pregnancy and her weight instead of her fall.  

After the hearing, the Veteran submitted a positive nexus opinion for her right knee.  In a letter dated September 2016, the private physician noted that the Veteran suffered from patellofemoral chondrosis and a post PCL avulsion fracture.  The physician opined that her diagnoses were more than likely related to the Veteran's initial injury she suffered in military service.  

Similarly, the Veteran also provided a positive nexus opinion letter for her back in September 2016.  In a letter written in September 2016, the private chiropractor diagnosed the Veteran with degenerative disc disease and right posterolateral herniated disc, among other back diagnoses.  He opined that her condition was more than likely related to her fall during basic training.  He provided the rationale that it was not unusual for back symptoms like the Veteran to develop within weeks or months of a significant trauma.  

Back Disability: Analysis and Conclusion

The Board finds that entitlement to service connection for back disability is warranted.  The Veteran has provided private treatment records that show she has multiple diagnoses for her back disability.  Further, the Veteran has provided a positive medical opinion with adequate rationale that opines her fall in service more than likely caused her current back disability. 

The Board notes that the November 2009 VA examination negative opinion did not employ adequate rationale and therefore is afforded little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner opined that the back disability was less likely than not related to service because the Veteran reported different back pain throughout her treatment record and the STRs lacked documentation of back pain.  But the Board notes that the Veteran has been consistent throughout the record in reporting both middle and lower back pain.  In October 2000, the Veteran sought treatment for both her middle and lower back pain.  Her private treatment records and private opinion dated September 2016 mention symptoms and diagnoses for disabilities affecting both the lower and thoracic areas of the back.  The Board finds that these statements reflect her persistent back pain since service.  

Secondly, the Veteran explains she didn't report her back pain after her fall because she was very embarrassed and had difficulty speaking English.  After falling from a high obstacle in front of her commander and other trainees, she reports she was too embarrassed to report any conditions related to her fall.  The record reflects that this fall was quite serious and caused several injuries to the Veteran.  Her experience in service rationally explains why she did not want to report her symptoms immediately after her fall.  While the STRs may not reflect her back pain, the Veteran is competent to report her symptoms after the fall.  Jandreau, 492 F.3d at 1372.  Additionally, the Veteran's difficulty with English at the time only bolsters her argument that she was too nervous and embarrassed to report her true symptoms.  Accordingly, the negative opinion provided by the VA examiner is given little probative weight.  See Reonal v. Brown, 5 Vet. App. 458 (1993). 

On the other hand, the Veteran testified that after her fall in service, she experienced severe back pain that has persisted to the present time.  Her subsequent private treatment and the September 2016 private opinion both corroborate that the Veteran's back disability began after she fell in basic training and continued to the present time  The Board finds that the private medical evidence and Veteran's testimony are more probative as to resolving the question of nexus for the claim of service connection.  All the requirements for establishing service connection for a back disability are met; service connection for a back disability is warranted.

Right Knee Disability: Analysis and Conclusion

The Board finds that entitlement to service connection for right knee disability is warranted.  The Veteran has provided private treatment records that show she has multiple diagnoses for her right knee disability and a positive medical opinion that opines her fall in service more than likely caused her current right knee disability.  

The Board notes again that the November 2009 VA examination negative opinion did not employ adequate rationale in finding the Veteran's fall in service was less than likely the cause of her right knee disability.  The examiner provided the rationale that because STRs were silent for a right knee pain and because examination of the Veteran showed a previous fracture that was not reported in service, it was less likely than not that the right knee disability was service connected.  But the examiner failed to address the Veteran's own account that her right knee was caught in the obstacle course before she fell onto her right side.  Additionally, STRs do show unspecified knee pain in June 1998 that could have been related to this fall in service.  Finally, the examiner did not rule out the possibility that the observed healed fracture could have predated or postdated service.  This fracture may not be the only cause of the Veteran's pain, and does not rule out the possibility that this healed fracture could have been aggravated if it had predated service, or compounded the possible knee injury after service.  

The Veteran testified that after she caught her right knee in the climbing wall and fell onto her right side, she experienced severe right knee pain that has persisted to the present time.  Her subsequent private treatment and the September 2016 private opinion both corroborate that the Veteran's right knee disability began after she fell in basic training and continued to the present time  The Board finds that the private medical evidence and Veteran's testimony are more probative as to resolving the question of nexus for the claim of service connection.  All the requirements for establishing service connection for a right knee disability are met; service connection for a right knee disability is warranted.


ORDER

Service connection for back disability is granted.

Service connection for right knee disability is granted. 




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


